OFFICE         OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




Ronorable   Claude Isbsll
Assistant   Seoretary  of State
Aua t in, Texas

Dear Art




           We have your letto
opinion of thlz department an                                Suoh letter
0DlittiAg the fon!lal pa

                                                       Sibley,  Trout-
     map E Brook                                       oel the trade
     mz4c filed  i                          he K&e Company whloh
                                                Along with this
                                              toetatio    oopg of
                                              ted States 31striot
                                         lzom rhioh is oertiiled

                               ting these doounents to     you for
                               and would ask that you     please
                               whether or not Fn your     oplnian
                               notfoe tar the 3eoretsry      or State
                               requested In Art. 851a     of the
                               tee or t@81c55,
            n
                . l    . .-


            The properly   oertified   oopy of the decree of the Utito4
Statea 3lstrlot   Court for the Ciatrlot     of Arizona enoloaed wltb
your letter   is &ted    June lJ+, 192l..  PTeAote the deoree ~55 entered
                                                                          82.8


Honoleble    Olaude Isball,    Page 2


to oonrorn~ with the deofslon      of the Supme      Court of the
United States in the oaaa oi Tha Oooa ‘Oola Oonpa~y fa. Koko
Coarpany or Amrloa,     65 L, Kd. 189, 254 U. S. l43, sod that
tha dorendants napled In suoh deoreo are as ltollowrt           The
Koke Company. of dmerloa, The Southen, Koke Company, Ltd.,
The Koka Company of Texas, The Koke Company of Oklahcdna,
and The Koke Company of Arkansas.        The deoree perpetually
enJoins and restrains     euoh defendants,     their otiioars,     sar-
tant8, agents, employeea, attorney*,        lioensees,    transfereea
aad ass&m and all aotlng by or under their authority from
usdng or mploying      in oonneotion with the zmnufaoture, ad-
vertlsament,  offering    ror sale or sale ot any pmduot not -
being a genuine produot of the PlaIAtIff         the word “CoOa Cola”
or any like word or tha word %okeW or any like word and from
OlaFming 4r asserting     any right in the name %oke” or inter-
raring  er thraatenning any proseoutlon       or interfereA      with
ths uaa thereof and from using or axmloying or authori&@
the Ase or employment of labels        designs or devlaes Mentl-
oal with or like the labels, de&As         or derloes of the plain-
tiff or the labels,     designs or derioee     used by the defeAtbAt
and referred  to IA the bill     of oomplaint lo auqh suit.
            71e also hare your sqpplsniental letter   stating In
effsot   that you are unable to determine the eraot name of the
registrant   or the trade mark “Koko” aAd. enolosing ths lpplI-
oation for t&e reglstratlon      of the ,fraUe mark dated Septem-
ber 16, 1910, and the oertlfloate      of the Searotary of State
an to suoh filing    rhloh oertiflaate    Is dated September 19,
1910.
          Wo note that the applloant   Is rarloualy  referred
to in the lpplioatlon  as “The Koke Compenr, Ltd.’ and as
%oke Compenyw end aesoke     Company, Ltd.“.   The oertlfloate
or the Seoretary or State refer8 to the regletrant     ae qoke
Company, Shreveport,  LoulaIcma*.
          You will note that none oi these name8 15 the aame
as the name oi any of the defendants a8 set out iA the above
mentioned deoree.
             Artlole   851-A   of the Revieed   0lrl.l   Statutes   of
Texas reads as followa:
              mXhenever It Is brought to the 6tta5tIOA of
        or becomes known to, the Seoretary or State that
        any label,  trade-mark, design, device,  lmprixit or
I
f

    Honorable   Claude Isbell,     Fag6 3


          form of advertisement        heretofors    or hereafter    filed
          with the offjoe       or the Seoretsry 0s State pursuant
          to the pru~lsloru       0s Artlole 651 of the Revised
          Civil Statutes of Terse of 1925, by ,any person,
          Assoalatlon,    or.-. Unioa 0s_ warklng
                                               _ - men,.lnoorponrted
                                                                .
          or unmoorporatea,        nas Dew am3naoued or the use
          thereof ha5 been dlsooAtlnued          for more than three
          years, it Bhall be the duty of the Ssoretary of
          State to oanael and annul suoh tl:l~g           and withdraw
          the same rr0lpraglstratloA,         after rim     giVlAg to
          the registrant,       or anp asalgnee of reoord thirty
          days* notloe of the intention          so to do, whloh notloe
          shall be by registered        United State5 mall addressed
          to the last knorm addrese of tha person, Assooia-
          tlon or UAlon of working mm, lmorporated                or AA-
          incorporated,    filing    the came or any aaelgnes
          thereor. R
                 You will aota that the Ssaretary of State 15 au-
     thorlzed to issue notloe to the registrant     of intention    to
     oanoel and awful the riling     when it la brought to his atten-
     tion or beoamee known to hLm that the trade mark has been
     abandormd or ths use thereof ha5 been dieoontiaued       So% more
     +an three year6.     The letter   iron oounasl for th5 Cooa Cola
     Company does not state that the trade mark has been aban-
     doned or that ths use ha5 been dlsooatinued      r0.r more than
     three yeara,    Than, is no erldenoe identlfylng     the Texas
     rsgiatrant   as oAe az&the 5aze sorporatlon    a8 any OS the de-
     fendants named in the Federal Oourt deoree and them is no
    ,aldenos    to show what OoAAeotloA, 1s any, the ,mglstrrnt      ha5
     with eush driendmts.
               It is our OPIAIOA, therefore,     that nothing IA the
    papers  submitted to us 15 aattlolent    to bring to the Seorstary
    0r Stats'5 attentton or make known to him the iraot, if lt
    exlate,  that t& trade mark aKoksa ha5 been abandoned or that
    the use thereof has been discontinued     for more than three
    years.   You are respeotiully   advieed that these papers IA
    our opinion would not ,authorlze t&e Saoretary 0s State to ls-
    sua Aotloe of intention    to oenoal as set out in Artlola   851-A
    of the Revised 01~11 Statutes or Texas.
Honorable   Claude Isbell,   Page 4


           We trust that the above is a sufflolent answer to
your qUB5tiOA.All papers and instrumsnta sent Us in this
aomeotionare     r&urned herewith.
                                      Yourr very truly
                                 AT!RMNWOENEF?ALOFTXMS,



                                                Domld Gav
                                                 Asrrletanii